DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Applicants have filed a response on 05/18/22.  The art rejections of claims 1-5 have been withdrawn in view of applicants’ persuasive arguments.

Election/Restrictions
Claims 1-5 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-20 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 08/03/21 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/03/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael D. Marra on 08/17/22.

The application has been amended as follows: 
In the claims:
Replace claims 6 and 15 with the attached listing of claims 6 and 15.
See attached amended claims (below).

The following is an examiner’s statement of reasons for allowance: Foti does not disclose or suggest, among other, in similar manner, as applicants argue (see Remarks page 12)  “a third link arranged perpendicular to the second link and rotatably coupled at a first end to a second end of the second link about a third axis of rotation which is parallel to the second axis of rotation’, or “a fourth link rotatably coupled at a first end to a second end of the third link about a fourth axis of rotation which is perpendicular to the third axis of rotation’, as recited in Applicant's Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/












	




AMENDMENTS TO CLAIMS 6 and 15 

6.	(Currently Amended)	A robotic painting system for painting a workpiece comprising:
a base attached to a fixed surface;
a hood/deck opener robot arm including a first link rotatably coupled at a first end to the base about a first which is parallel to the first axis of rotation, a third link arranged perpendicular to the second link and rotatably coupled at a first end to a second end of the second link about a third which is parallel to the second axis of rotation, a fourth link rotatably coupled at a first end to a second end of the third link about a fourth axis of rotation which is perpendicular to the third axis of rotation, and an opener tool rotatably coupled at a first end to a second end of the fourth link about a fifth axis of rotation which is parallel to the fourth axis of rotation; and
a paint robot arm operating in cooperation with the opener robot arm.

15.	(Currently Amended)	A robotic painting system for painting a vehicle body having opening panels, comprising:
a plurality of vertical columns positioned on opposite sides of a path of travel of the vehicle body through a painting booth;
a first pair of six-axis or seven-axis paint robot arms attached to a first pair of the columns on opposite sides of the path for painting a first exterior coat on the vehicle body;
two hood/deck opener robot arms each attached to one of four others of the columns, the four others of the columns being positioned two on each side of the path, where each of the hood/deck opener robot arms includes a first link rotatably coupled at a first end to the base about a first axis of rotation, a second link rotatably coupled at a first end to a second end of the first link about a second axis of rotation which is parallel to the first axis of rotation, a third link arranged perpendicular to the second link and rotatably coupled at a first end to a second end of the second link about a third axis of rotation which is parallel to the second axis of rotation, a fourth link rotatably coupled at a first end to a second end of the third link about a fourth axis of rotation which is perpendicular to the third axis of rotation, and an opener tool rotatably coupled at a first end to a second end of the fourth link about a fifth axis of rotation which is parallel to the fourth axis of rotation;
four seven-axis paint robot arms each attached to one of the four others of the columns; 
a door opener robot arm mounted below each of the four seven-axis paint robot arms, where the four seven-axis paint robot arms are configured for painting an interior of the vehicle body after the opening panels have been opened by one of the hood/deck opener robot arms or the door opener robot arms; and
a second pair of six-axis or seven-axis paint robot arms attached to a second pair of the columns on opposite sides of the path for painting a second exterior coat on the vehicle body, the second pair of the columns being at a distal end of the painting booth from the first pair.